Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.

Exhibit 10.1

EXECUTION VERSION

AMENDMENT 1 TO

LICENSE AND COLLABORATION AGREEMENT

This Amendment 1 (this “Amendment”), dated as of May 30, 2020 (the “Amendment
Date”), is entered into by and between REGENERON PHARMACEUTICALS, INC., a
corporation organized under the laws of New York and having a principal place of
business at 777 Old Saw Mill River Road, Tarrytown, New York 10591
(“Regeneron”), and INTELLIA THERAPEUTICS, INC., a corporation organized under
the laws of Delaware and having a principal place of business at 40 Erie Street,
Suite 130, Cambridge, MA 02139 (“Intellia”) (with each of Regeneron and Intellia
referred to herein individually as a “Party” and collectively as the “Parties”).

WHEREAS, Regeneron and Intellia entered into that certain License and
Collaboration Agreement dated as of April 11, 2016 (the “Agreement”);

WHEREAS, Regeneron and Intellia desire to amend the Agreement as set forth
herein; and

WHEREAS, in partial consideration of the Amendment, Regeneron and Intellia
desire to enter into the Stock Purchase Agreement by and between the Parties
dated as of May 30, 2020, a Co-Co Agreement for the Factor VIII Target, and a
Co-Co Agreement for the Factor IX Target (each, as defined below).

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

AMENDMENTS

The Parties hereby agree that the Agreement shall be amended as follows:

1.1    Recitals. The recitals of the Agreement are hereby amended by adding the
following new recital at the end of the current recitals:

WHEREAS, the Parties have entered into that certain Amendment 1 to this
Agreement, dated as of May 30, 2020 (the “Amendment”) in order to amend this
Agreement as set forth therein, which amendments shall be effective as of the
date set forth in ARTICLE 3 of the Amendment (the “Amendment Effective Date”).

1.2    Definition of CRISPR Product. The definition of “CRISPR Product” or “CP”
(Section 1.22) is hereby deleted in its entirety and replaced with the
following:

1.22    “CRISPR Product” or “CP” shall mean any product that uses or
incorporates CRISPR-Cas or, with respect to the Ex-Vivo Field (including the
Non-Exclusive Ex-Vivo License Field), is a cell-based therapeutic, palliative or
prophylactic product manufactured using CRISPR-Cas.



--------------------------------------------------------------------------------

1.3    Definition of Ex-Vivo Field. The definition of “Ex-Vivo Field” (Section
1.26) is hereby deleted in its entirety and replaced with the following:

1.26    “Ex-Vivo Field” shall mean modification of cells using CRISPR-Cas where
such modification is conducted ex vivo for the purpose of reintroducing such
modified cells into a patient for therapeutic, palliative or prophylactic
purposes.

1.4    Definition of Intellia Existing Third Party Agreements. The definition of
“Intellia Existing Third Party Agreements” (Section 1.50) is hereby deleted in
its entirety and replaced with the following:

1.50    “Intellia Existing Third Party Agreements” shall mean those agreements
entered into by Intellia or an Affiliate of Intellia and a Third Party as of the
Effective Date, including any amendments or restatements thereto as of the
Effective Date or amendments following the Effective Date in accordance with
Section 12.4, and under which Intellia is granted rights which are then
sublicensed to Regeneron hereunder as Intellia Patent Rights, Intellia Ex-Vivo
Patent Rights, Intellia Know-How, Intellia Ex-Vivo Know-How or Intellia
Materials [***]. The Intellia Existing Third Party Agreements are set forth on
Schedule 1.50.

1.5    Definition of Modulate. The definition of “Modulate” (Section 1.73) is
hereby deleted in its entirety and replaced with the following:

1.73    “Modulate” shall mean, with respect to a Target [***].

1.6    Definition of Target. The definition of “Target” (Section 1.127) is
hereby deleted in its entirety and replaced with the following:

1.127    “Target” shall mean [***].

1.7    Definition of Technology Collaboration Term. The definition of
“Technology Collaboration Term” (Section 1.132) is hereby deleted in its
entirety and replaced with the following:

1.132    “Technology Collaboration Term” shall mean the period commencing on the
Effective Date and expiring on the eighth (8th) anniversary of such date;
provided, that Regeneron may extend the Technology Collaboration Term, at its
sole discretion, in accordance with Section 3.3(a). For clarity, the Technology
Collaboration Term would also immediately expire upon the expiration or
termination of this Agreement in its entirety.

1.8    Updated Chart of Defined Terms. The chart of defined terms in
Section 1.139 of the Agreement is hereby amended by (a) deleting the terms “11th
Spot Co/Co Option” and “11th Spot Regeneron Target” from the chart of defined
terms and (b) adding the terms (i) “16th Spot Co/Co Option” and “16th Spot
Regeneron Target” to the chart of defined terms, each of which are defined in
Section 4.2(c)(i), and (ii) “17th Spot Co/Co Option” and “17th Spot Regeneron
Target” to the chart of defined terms, each of which are defined in
Section 4.2(c)(ii).

 

2



--------------------------------------------------------------------------------

1.9    Extension of Technology Collaboration Term. Section 3.3(a) of the
Agreement is hereby deleted in its entirety and replaced with the following:

(a)    Extensions. Regeneron may, by written notice to Intellia given at any
time at least [***] months prior to the end of the Technology Collaboration
Term, extend the Technology Collaboration Term one-time for an additional
twenty-four (24) months, such that it will end on the tenth (10th) anniversary
of the Effective Date (rather than the eighth (8th) anniversary of the Effective
Date). If Regeneron delivers such written extension notice, then on or prior to
the [***], Regeneron shall pay to Intellia thirty million dollars ($30,000,000);
provided that Intellia has issued to a Regeneron an invoice for such amount
(which invoice may be paid at any time on or prior to the [***]).

1.10    Freedom to Operate License Grant by Regeneron. Section 3.6 of the
Agreement is hereby deleted in its entirety and replaced with the following:

3.6     Freedom to Operate License Grant by Regeneron. Subject to the terms and
conditions of this Agreement (including Section 6.3 and Section 12.7), Regeneron
shall grant, and hereby grants, to Intellia a non-exclusive, worldwide,
sublicensable through multiple tiers (in accordance with Section 7.2(c)),
provided that such sublicense shall not require the prior written consent of
Regeneron, royalty-free and fully paid-up (subject to Section 7.12) license
under the Regeneron FTO IP solely to the extent necessary (and with respect to
any Patent Rights within the Regeneron FTO IP, on a claim-by-claim basis) to
use, practice and otherwise exploit the applicable [***] Invention (and any
improvements or derivatives but then, for clarity, only for the practice of such
original [***] Invention or such improvements or derivatives of such original
[***] Invention and not any other technology or use) for the research,
development, making, having made, using, selling, offering for sale and
importing of CPs and products or services incorporating or based upon such CPs
(but excluding, for clarity, Regeneron Products and Regeneron Ex-Vivo Products).

1.11    Nomination of Intellia Liver Targets and Regeneron Evaluation Targets.
Section 4.1(a) of the Agreement is hereby deleted in its entirety and replaced
with the following (provided that, for clarity, the subsections of
Section 4.1(a) shall remain in the Agreement as-is, except as otherwise
specifically modified by this Amendment):

(a)    Nomination of Intellia Liver Targets and Regeneron Evaluation Targets.
[***] During the period commencing on the Effective Date until the eighth (8th)
anniversary of the Effective Date (or the tenth (10th) anniversary of the
Effective Date in the event that the Regeneron elects to extend the Technology
Collaboration Term pursuant to Section 3.3(a)) (the “Target Draft Period”), the
Parties will conduct a draft process on [***] of the Effective Date (or such
other proximal date thereto as mutually agreed by the Parties), as further
contemplated by Section 4.1(a)(i) below, through which Available Liver Targets
are nominated as Regeneron Evaluation Targets or Intellia Liver Targets (each, a
“Draft”). Each Draft will be conducted by telephone, video-conference or in
person as

 

3



--------------------------------------------------------------------------------

determined by the Co-Chairpersons of the JSC and under the oversight of the JSC.
Decisions of the JSC in relation to any Draft matter will be made by mutual
agreement of both Parties’ JSC representatives.

1.12    [***]. A new Section 4.1(a)(i)(3) is hereby added to the Agreement as
follows:

(3)    [***].

1.13    Selection of Regeneron Targets. Section 4.2 of the Agreement is hereby
deleted in its entirety and replaced with the following (provided that, for
clarity, the subsections of Section 4.2 shall remain in the Agreement as-is,
except as otherwise specifically modified by this Amendment):

4.2    Selection of Regeneron Targets. Regeneron will have the right, from time
to time in accordance with this Section 4.2, to select up to fifteen
(15) Targets at any given time (the “Regeneron Target Cap”) to become Regeneron
Targets; provided, that (a) if Regeneron desires to select a given Liver Target
as a Regeneron Target, Regeneron may only select Liver Targets from the Liver
Target Pool as Regeneron Targets; (b) [***] no more than five (5) of such
Targets at any given time under Product R&D Programs may be Non-Liver Targets
[***]. Notwithstanding the foregoing, the Parties agree and acknowledge that the
Regeneron Target Cap is subject to increase pursuant to Section 4.2(c). Upon
selection of a Regeneron Target by Regeneron pursuant to this Section 4.2, such
Regeneron Target shall be included in the Product R&D Program and Regeneron
Products will be developed for such Regeneron Target (on a Regeneron
Target-by-Regeneron Target basis) under a Product R&D Plan for such Regeneron
Target (which Product R&D Plan shall be prepared in accordance with
Section 4.3(d)). [***].

1.14    Factor VIII Target and Factor IX Target as Regeneron Targets. A new
Section 4.2(a)(i)(3) is hereby added to the Agreement as follows:

(3)    Factor VIII Target and Factor IX Target as Regeneron Targets. As of the
Amendment Effective Date, [***].

1.15    Regeneron Target Cap Increase. Section 4.2(c) of the Agreement is hereby
deleted in its entirety and replaced with the following:

(c)    Regeneron Target Cap Increase.

(i)    In the event that Intellia exercises its first Intellia Independent Co/Co
Option, then, notwithstanding the provisions of Section 4.2, the Regeneron
Target Cap shall be increased to sixteen (16) for purposes of this Agreement and
Regeneron shall have the right to select additional Targets in accordance with
this Section 4.2 up to such increased Regeneron Target Cap. In the event that
the Regeneron Target Cap is increased to sixteen (16) pursuant to this
Section 4.2(c)(i) and Regeneron chooses to select a Regeneron Target to fill
such sixteenth (16th) spot (i.e., Regeneron has fifteen (15) other Regeneron
Targets actively selected and Regeneron then chooses to have a sixteenth (16th)
Regeneron Target) then with respect to such Target (and any replacement Target
thereafter) selected by Regeneron to fill such sixteenth (16th) spot (the “16th
Spot

 

4



--------------------------------------------------------------------------------

Regeneron Target”), Intellia shall be awarded the right to exercise an Intellia
Option on such 16th Spot Regeneron Target if such 16th Spot Regeneron Target
becomes eligible for exercise of the Intellia Option pursuant to Article 5 (such
Intellia Option, the “16th Spot Co/Co Option”).

(ii)    In the event that Intellia exercises its second Intellia Independent
Co/Co Option, then, notwithstanding the provisions of Section 4.2, the Regeneron
Target Cap shall be increased to seventeen (17) for purposes of this Agreement
and Regeneron shall have the right to select additional Targets in accordance
with this Section 4.2 up to such increased Regeneron Target Cap. In the event
that the Regeneron Target Cap is increased to seventeen (17) pursuant to this
Section 4.2(c)(ii) and Regeneron chooses to select a Regeneron Target to fill
such seventeenth (17th) spot (i.e., Regeneron has sixteen (16) other Regeneron
Targets actively selected and Regeneron then chooses to have a seventeenth
(17th) Regeneron Target) then with respect to such Target (and any replacement
Target thereafter) selected by Regeneron to fill such seventeenth (17th) spot
(the “17th Spot Regeneron Target”), Intellia shall be awarded the right to
exercise an Intellia Option on such 17th Spot Regeneron Target if such 17th Spot
Regeneron Target becomes eligible for exercise of the Intellia Option pursuant
to Article 5 (such Intellia Option, the “17th Spot Co/Co Option”).

1.16    [***]. A new Section 4.3(e) is hereby added to the Agreement as follows:

(e)    [***]. The Parties hereby agree and acknowledge that, as of the Amendment
Effective Date, the Parties are entering into a Co-Co Agreement for the Factor
VIII Target and a Co-Co Agreement for the Factor IX Target. [***].

1.17    Regeneron Option. Section 5.1(c) of the Agreement is hereby deleted in
its entirety and replaced with the following:

(c)    Regeneron Option. During the Target Draft Period and continuing for a
period of [***] years thereafter (the “Option Period”), Intellia hereby grants
Regeneron an exclusive option, to enter into a co-development and
co-commercialization arrangement (based on the Form of Co-Co Agreement agreed by
the Parties on July 20, 2018) for [***] Intellia Liver Targets [***] which
further includes an [***] cost and profit share arrangement with respect thereto
(each, [***] a “Regeneron Option”), as more fully set forth in the remainder of
this Section 5.1 [***].

1.18    TTR Target. Section 5.1(e)(iii) is hereby amended by deleting [***] and
replacing with [***].

1.19    Co-Co Agreements for Factor VIII Target and Factor IX Target. A new
Section 5.1(e)(iv) is hereby added to the Agreement as follows:

(iv)    Co-Co Agreements for Factor VIII Target and Factor IX Target. The
Parties hereby agree and acknowledge that, as of the Amendment Effective Date,
the Parties are entering into a Co-Co Agreement for the Factor VIII Target and a
Co-Co Agreement for the Factor IX Target, in each case, with Regeneron as the
“lead party” thereunder; provided, however, that notwithstanding anything to the
contrary contained

 

5



--------------------------------------------------------------------------------

herein, Regeneron is not exercising a Regeneron Option with respect to either
such Target, and Regeneron shall not be deemed to have exercised a Regeneron
Option for either such Target for any purposes hereunder (including for purposes
of counting towards the Regeneron Target Cap or for purposes of Section 5.1(c)
or Section 5.1(f)).

1.20    Intellia Option. Section 5.2(a) of the Agreement is hereby deleted in
its entirety and replaced with the following:

(a)    Intellia Option. During the Option Period, Regeneron hereby grants
Intellia an exclusive option, to enter into a co-development and
co-commercialization arrangement (based on the Form of Co-Co Agreement agreed by
the Parties on July 20, 2018) for [***] each Regeneron Target [***] which
further includes an [***] cost and profit share arrangement with respect
thereto, (each, [***] an “Intellia Option”), as more fully set forth in the
remainder of this Section 5.2. [***].

1.21    Co-Co Agreements for Factor VIII Target and Factor IX Target. A new
Section 5.2(c)(iii) is hereby added to the Agreement as follows:

(iii)    Co-Co Agreements for Factor VIII Target and Factor IX Target. The
Parties hereby agree and acknowledge that, as of the Amendment Effective Date,
the Parties are entering into a Co-Co Agreement for the Factor VIII Target and a
Co-Co Agreement for the Factor IX Target, in each case, with Regeneron as the
“lead party” thereunder; provided, however, that notwithstanding anything to the
contrary contained herein, Intellia is not exercising an Intellia Option with
respect to either such Target, and Intellia shall not be deemed to have
exercised an Intellia Option for either such Target for any purposes hereunder
(including for purposes of Sections 4.2(c) and 5.2(a)).

1.22    Non-Exclusive License Grant for Regeneron Ex-Vivo Products. A new
Section 6.7 is hereby added to the Agreement as follows:

6.7    Non-Exclusive License Grant for Regeneron Ex-Vivo Products and Intellia
Ex-Vivo Products. Notwithstanding the provisions of Section 6.5, the following
shall apply:

(a)    Non-Exclusive Ex-Vivo License Grants.

(i)    Grant to Regeneron. Subject to the terms and conditions of this
Agreement, including Section 6.7(b), Intellia shall grant, and hereby grants, to
Regeneron a non-exclusive, worldwide, sublicensable in multiple tiers (in
accordance with Section 6.7(c)), license under the Intellia Ex-Vivo Patent
Rights and Intellia Ex-Vivo Know-How to (1) research and develop, including to
make (and have made), use and import for research and development purposes,
Regeneron Ex-Vivo Products and (2) sell (and offer for sale), including to make
(and have made), use and import for commercialization purposes, Regeneron
Ex-Vivo Products, in each case of (1) and (2), for use in the Non-Exclusive
Ex-Vivo License Field. Upon the expiration of the Royalty Term for a given
Regeneron Ex-Vivo Product, the licenses and rights under this Section 6.7(a)(i)
with respect to such Regeneron Ex-Vivo Product shall become fully paid-up,
perpetual and irrevocable licenses.

 

6



--------------------------------------------------------------------------------

(ii)    Grant to Intellia. Subject to the terms and conditions of this
Agreement, Regeneron shall grant, and hereby grants, to Intellia a
non-exclusive, worldwide, sublicensable in multiple tiers (in accordance with
Section 6.7(c)), license under the Regeneron Ex-Vivo Improvement Patent Rights
to (1) research and develop, including to make (and have made), use and import
for research and development purposes, Intellia Ex-Vivo Products and (2) sell
(and offer for sale), including to make (and have made), use and import for
commercialization purposes, Intellia Ex-Vivo Products, in each case of (1) and
(2), for use in the Ex-Vivo Field.

(b)    Limitation on Licenses.

(i)    Limitation of 10 Unique Regeneron Ex-Vivo Products for Commercialization.
The licenses granted to Regeneron in Section 6.7(a)(i)(2) (and, therefore, any
right to grant sublicenses pursuant to such licenses) shall be limited to a
maximum of ten (10) Unique Regeneron Ex-Vivo Products (the “Ex-Vivo License
Product Cap”) (i.e., Regeneron and its Affiliates and sublicensees may not
exercise the license grant in Section 6.7(a)(i)(2) with respect to more than ten
(10) Unique Regeneron Ex-Vivo Products); [***].

(ii)    Limitation on Certain [***]. Notwithstanding the provisions of
Section 6.7(a)(i), [***], Regeneron shall not have the right to exercise the
licenses granted pursuant to Section 6.7(a)(i) to research, develop, or
commercialize, including to make, use, sell, offer for sale, or import (or have
made, have used, have sold, have offered for sale, or have imported), any
Regeneron Ex-Vivo Product that is an edited [***]. For clarity, [***] the
restrictions set forth in this Section 6.7(b)(ii) shall no longer apply and this
Section 6.7(b)(ii) shall be of no further force and effect.

(iii)    Limitation on Certain [***]. Notwithstanding the provisions of
Section 6.7(a)(i), [***], Regeneron shall not have the right to exercise the
licenses granted pursuant to Section 6.7(a)(i) to research, develop, or
commercialize, including to make, use, sell, offer for sale, or import (or have
made, have used, have sold, have offered for sale, or have imported), any
Regeneron Ex-Vivo Product that is an edited [***]. For clarity, [***] the
restrictions set forth in this Section 6.7(b)(iii) shall no longer apply and
this Section 6.7(b)(iii) shall be of no further force and effect.

(iv)    Limitation on Disclosure of Know-How. Without limiting the provisions of
Article 13, with respect to any Intellia Ex-Vivo Know-How that has been provided
to Regeneron in tangible form and that still remains subject to the
confidentiality obligations under Article 13, Regeneron shall, in connection
with Regeneron’s exercise of the licenses granted under such Intellia Ex-Vivo
Know-How pursuant to Section 6.7(a)(i), use reasonable, good faith efforts to
put in place reasonable safeguards to limit access to and disclosure of such
Intellia Ex-Vivo Know-How to (x) employees and other personnel of Regeneron (and
its Affiliates) and its Third Party collaborators who need to know such Intellia
Ex-Vivo Know-How to research, develop, manufacture or commercialize Regeneron
Ex-Vivo Products and (y) Third Party contractors (other than a Third Party whose
primary business is the development and commercialization of CPs as of the time
such Third Party is engaged to perform the applicable activities) acting on
behalf of Regeneron (or its Affiliates) or Third Party collaborators in
connection with the research, develop, manufacture or commercialize Regeneron
Ex-Vivo Products.

 

7



--------------------------------------------------------------------------------

(c)    Sublicenses and Contractors. Notwithstanding anything to the contrary
contained herein (including the provisions of Sections 7.2(b), which (except for
the last sentence of Section 7.2(b)) shall not apply to either Party’s right to
use contractors under this Section 6.7(c)), (i) the licenses set forth in
Section 6.7(a) shall be freely sublicensable (through multiple tiers) in
accordance with Section 7.2(c); provided that such sublicenses may only be
granted to a Third Party in connection with, and solely for the purpose of, the
research, development, making, having made, sale, offering for sale, use, import
and other exploitation of any Regeneron Ex-Vivo Products (in the case of
Regeneron as the Party granting the sublicense) or the Intellia Ex-Vivo Products
(in the case of Intellia as the Party granting the sublicense), and (ii) each
Party (and their respective sublicensees pursuant to clause (i)) may conduct the
research, development, making, having made, sale, offering for sale, use, import
and other exploitation of any Regeneron Ex-Vivo Products (in the case of
Regeneron as the subcontracting party) or any Intellia Ex-Vivo Products (in the
case of Intellia as the subcontracting party) through one or more contract
research, development, manufacturing or commercialization organizations;
provided that (A) the subcontracting Party shall remain responsible and liable
for the compliance, or failure to comply, by such of its subcontractors with the
applicable terms and conditions set forth in this Agreement, including that each
such sublicensee and subcontractor undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information that are
substantially the same as those undertaken by the Parties pursuant to Article 13
hereof and (B) if such subcontractor breaches any such terms and conditions, the
other Party will have the right to proceed directly against the subcontracting
Party without any obligation to first proceed against the subcontractor.

(d)    Target Selection for [***].

(i)    [***]. In the event that Regeneron desires to exercise the licenses
granted in Section 6.7(a)(i) to develop a Regeneron Ex-Vivo Product that is an
edited [***], then Regeneron must first determine if the proposed Target to
which such Regeneron Ex-Vivo Product will be Directed to is an [***] (and, for
clarity, Regeneron shall only be permitted to exercise the licenses granted in
Section 6.7(a)(i) to research, develop, or commercialize, including to make,
use, sell, offer for sale, or import (or have made, have used, have sold, have
offered for sale, or have imported) Regeneron Ex-Vivo Products that are edited
[***] if such Regeneron Ex-Vivo Product is Directed to an [***]). In order to
determine if a given Target(s) is an [***], Regeneron shall have the right, from
time to time during the period from the Amendment Effective Date until the end
of Target Draft Period, [***] (each such written inquiry, a [***]). If the Third
Party Gatekeeper determines that such proposed Target is not an [***] in
accordance with the gatekeeper process set forth in Section 6.7(d)(iii), then
such Target shall be deemed to be an [***].

(ii)    [***]. In the event that Regeneron desires to exercise the licenses
granted in Section 6.7(a)(i) to develop a Regeneron Ex-Vivo Product that is an
[***], then Regeneron must first determine if the proposed Target to which such
Regeneron Ex-Vivo Product will be Directed to is an [***] (and, for clarity,
Regeneron shall only be

 

8



--------------------------------------------------------------------------------

permitted to exercise the licenses granted in Section 6.7(a)(i) to research,
develop, or commercialize, including to make, use, sell, offer for sale, or
import (or have made, have used, have sold, have offered for sale, or have
imported) Regeneron Ex-Vivo Products that are edited [***] if such Regeneron
Ex-Vivo Product is Directed to an [***]). In order to determine if a given
Target(s) is an [***], Regeneron shall have the right, from time to time [***]
(each such written inquiry, an [***] and together with each [***], each a [***]
). If the Third Party Gatekeeper determines that such proposed Target is not an
[***], then such Target shall be deemed to be an [***] and [***] shall
collectively be deemed to be “Available Targets.”

(iii)    Gatekeeper Process.

[***].

(e)    Intellia Third Party Payments and Regeneron Ex-Vivo Products. To the
extent that, as a result of the exercise by Regeneron of the license set forth
in Section 6.7(a)(i), the research, development, making, having made, sale,
offering for sale, use, import and other exploitation of any Regeneron Ex-Vivo
Products by Regeneron triggers a milestone payment by Intellia under an [***] to
[***], as such [***] are expressly set forth on [***] as a result of the grant
or exercise of the license set forth in Section 6.7(a)(i) or the research,
development, making, having made, sale, offering for sale, use, import or other
exploitation of any Regeneron Ex-Vivo Products.

(f)    Exploitation of Regeneron Ex-Vivo Products. Notwithstanding anything to
the contrary contained herein, the research, development, making, having made,
sale, offering for sale, use, import and other exploitation of any Regeneron
Ex-Vivo Products by or on behalf of Regeneron or any of its Affiliates (alone or
together with a Third Party(ies)) shall be at the sole discretion of Regeneron
and shall be deemed to be conducted outside of this Agreement, including that
(i) such activities shall not be under the purview of the JSC or otherwise
subject to any Product R&D Program and (ii) any Intellectual Property invented
by or on behalf of Regeneron (or any of its Affiliates or sublicensees) in the
conduct of such activities shall not be deemed to be invented under this
Agreement. Without limiting the foregoing, Regeneron shall not be required to
share any progress reports or other information with Intellia with respect to
the Regeneron Ex-Vivo Products, except as expressly set forth in this
Section 6.7 or Section 9.3(g).

(g)    Termination of Licenses.

(i)    Termination by Regeneron for Convenience. Regeneron shall have the right,
in its discretion, on a Regeneron Ex-Vivo Product-by-Regeneron Ex-Vivo Product,
to terminate the licenses set forth in Section 6.7(a)(i) with respect to a given
Regeneron Ex-Vivo Product, as applicable, upon [***] days prior written notice
to Intellia. For clarity, (i) in the event that Regeneron terminates the
licenses set forth in Section 6.7(a)(i) with respect to a given Regeneron
Ex-Vivo Product, then Regeneron shall no longer [***] and (ii) the licenses set
forth in Section 6.7(a)(i) shall continue to apply to with respect to all other
Regeneron Ex-Vivo Products.

 

9



--------------------------------------------------------------------------------

(ii)    Termination by Intellia for Regeneron’s Breach. Intellia may terminate
the licenses set forth in Section 6.7(a)(i) if Regeneron commits a material
breach of its obligations under this Section 6.7, including the obligation to
pay Royalties for the Regeneron Ex-Vivo Products under Section 9.3(g), (in its
entirety or with respect to one or more Regeneron Ex-Vivo Targets or Regeneron
Ex-Vivo Products, as applicable), in a manner that fundamentally frustrates the
value or essential characteristics of each Party’s rights and obligations under
this Section 6.7, as follows:

(1)    if such material breach of Regeneron’s obligations under this Section 6.7
is with respect to the Party’s rights and obligations under this Section 6.7 in
its entirety, then the licenses set forth in Section 6.7(a)(i) may be terminated
in their entirety (but only if the material breach affects the entirety of the
Party’s rights and obligations under this Section 6.7); or

(2)    if such material breach of this Section 6.7 is with respect to one or
more Regeneron Ex-Vivo Targets and/or Regeneron Ex-Vivo Products, then the
licenses set forth in Section 6.7(a)(i) may be terminated only with respect to
such Regeneron Ex-Vivo Target(s) and/or Regeneron Ex-Vivo Product(s). For
clarity, when a material breach relates only to certain Regeneron Targets and/or
Regeneron Ex-Vivo Products, termination pursuant to this Section 6.7(g)(ii)(2)
shall be solely with respect to the relevant Regeneron Ex-Vivo Target(s) and/or
Regeneron Ex-Vivo Product(s) to which the material breach relates.

(3)    The provisions of Section 16.4(b) and 16.4(c) will apply to any material
breach that Intellia alleges Regeneron has committed under this
Section 6.7(g)(ii).

(iii)    Termination by Regeneron for Intellia’s Breach. Regeneron may terminate
the licenses set forth in Section 6.7(a)(ii) if Intellia commits a material
breach of its obligations under this Section 6.7 (in its entirety or with
respect to one or more Intellia Ex-Vivo Products, as applicable), in a manner
that fundamentally frustrates the value or essential characteristics of each
Party’s rights and obligations under this Section 6.7, as follows:

(1)    if such material breach of Intellia’s obligations under this Section 6.7
is with respect to the Party’s rights and obligations under this Section 6.7 in
its entirety, then the licenses set forth in Section 6.7(a)(ii) may be
terminated in their entirety (but only if the material breach affects the
entirety of the Party’s rights and obligations under this Section 6.7); or

(2)    if such material breach of this Section 6.7 is with respect to one or
more Intellia Ex-Vivo Products, then the licenses set forth in
Section 6.7(a)(ii) may be terminated only with respect to such Intellia Ex-Vivo
Product(s). For clarity, when a material breach relates only to certain Intellia
Ex-Vivo Products, termination pursuant to this Section 6.7(g)(iii)(2) shall be
solely with respect to the relevant Intellia Ex-Vivo Product(s) to which the
material breach relates.

 

10



--------------------------------------------------------------------------------

(3)    The provisions of Section 16.4(b) and 16.4(c) will apply to any material
breach that Regeneron alleges Intellia has committed under this
Section 6.7(g)(iii).

(h)    Regeneron Ex-Vivo Products and the Non-Exclusive Ex-Vivo License Field.
Intellia agrees and acknowledges that Regeneron shall have the right to exercise
the licenses set forth in Section 6.7(a), subject to the terms and conditions
set forth in this Section 6.7 (including Section 6.7(b)), in the Non-Exclusive
Ex-Vivo License Field and to research, develop, manufacture, commercialize and
otherwise exploit the Regeneron Ex-Vivo Products, notwithstanding any other
restrictions or limitations on activities in the Ex-Vivo Field set forth in this
Agreement (including as set forth in Section 6.3 and 6.5) or any Co-Co
Agreement. For clarity, except as expressly set forth in this Section 6.7,
nothing in this Section 6.7 is intended, or will be construed, to alter the
rights and obligations of Regeneron with respect to the Ex-Vivo Field or the
Reserved Ex-Vivo Field under any other provision of this Agreement (including
Sections 6.3 and 6.5) or any Co-Co Agreement.

(i)    Certain Definitions. As used herein, the following capitalized terms,
whether used in the singular or plural, shall have the meanings set forth below:

(i)    “BLA” shall mean a Biologics License Application (as defined in the
United States Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as
amended from time to time, together with any rules, regulations and requirements
promulgated thereunder).

(ii)    [***]

(iii)    “Indication” means a specific disease, impairment, or medical condition
that is the intended subject of a therapeutic, prophylactic, or palliative
product.

(iv)    “Intellia Ex-Vivo Know-How” shall mean any and all Intellia Know-How
that (1) is or has been disclosed or otherwise made known to Regeneron or any of
its Affiliates pursuant to, or in connection with, this Agreement or any Co-Co
Agreement and (2) is necessary or useful to practice the Intellia Ex-Vivo Patent
Rights or otherwise for the research, development, making, using, exploitation
or selling of a Regeneron Ex-Vivo Product.

(v)    “Intellia Ex-Vivo Patent Rights” shall mean any and all Patent Rights
that are (1) set forth on Schedule 1.47 (but excluding any such Patent Rights
set forth on Schedule 12.3(c)), (2) set forth on Schedule 6.7(h), (3) included
as Intellia Ex-Vivo Patent Rights pursuant to Section 7.3(d), or (4) Controlled
by Intellia or any of its Affiliates as of the Amendment Effective Date or at
any time thereafter that (A) claim priority to any of the Patent Rights in the
foregoing subclauses (1), (2) or (3) or (B) are foreign equivalents of any of
the Patent Rights in the foregoing subclauses (1), (2) or (3). For clarity, no
Patent Rights other than those expressly identified above will be included in
this definition of “Intellia Ex-Vivo Patent Rights,” even if such Patent Rights
are necessary or useful to research, develop or commercialize, including to
make, have made, use, sell, offer for sale, or import, any Regeneron Ex-Vivo
Product.

 

11



--------------------------------------------------------------------------------

(vi)    “Intellia Ex-Vivo Product” shall mean any CP owned or Controlled by
Intellia (or any of its Affiliates) for use in the Ex-Vivo Field, but in all
events excluding any Regeneron Ex-Vivo Product.

(vii)    “Non-Exclusive Ex-Vivo License Field” shall mean modification of cells
using CRISPR-Cas where such modification is conducted ex vivo for the purpose of
reintroducing such modified cells that are Permitted Cell Types into a patient
for therapeutic, palliative or prophylactic purposes.

(viii)    “Permitted Cell Type” shall mean any [***].

(ix)    “Regeneron Ex-Vivo Improvement Patent Rights” shall mean any and all
Patent Rights owned and Controlled by Regeneron (or its Affiliate) during the
Term to the extent that such Patent Rights claim an invention that [***].

(x)    “Regeneron Ex-Vivo Product” shall mean any CP that (1) is (A) developed
by or on behalf of Regeneron or any of its Affiliates (alone or together with a
Third Party), (B) Directed to a Regeneron Ex-Vivo Target, and (C) is an edited
Permitted Cell Type that has been manufactured or modified from any cell using
CRISPR-Cas where such modification is conducted ex vivo for the purpose of
reintroducing such modified cells into a patient, and (2) either (A) the
manufacture, use, offer for sale, sale, import, development or commercialization
of which would (absent any license or ownership interest thereto) infringe any
Intellia Ex-Vivo Patent Rights, or (B) incorporates Intellia Ex-Vivo Know-How or
directly uses Intellia Ex-Vivo Know-How provided in tangible form in the
Manufacture of such CP. For clarity, Regeneron Ex-Vivo Products shall exclude
Regeneron Products.

(xi)    “Regeneron Ex-Vivo Target” shall mean [***] with respect to a Regeneron
Ex-Vivo Product that is an edited Permitted Cell Type [***], any Target. For
clarity, a Regeneron Ex-Vivo Target shall not be considered a “Regeneron Target”
hereunder; provided that if a Target that is a Regeneron Ex-Vivo Target
separately is or becomes a Regeneron Target in accordance with the terms of this
Agreement, then such Target shall independently be both a Regeneron Ex-Vivo
Target and a Regeneron Target (and, for clarity, (x) when referring to such
Target in the context of a “Regeneron Target,” such reference shall not include
such Target in the context of a “Regeneron Ex-Vivo Target” and (y) when
referring to such Target in the context of a “Regeneron Ex-Vivo Target,” such
reference shall not include such Target in the context of a “Regeneron Target”).

(xii)    [***]

(xiii)    [***]

(xiv)    [***] shall mean any (1) Target that is the subject of planned research
activities by Intellia (or its Affiliates) with respect to [***] in the
Non-Exclusive

 

12



--------------------------------------------------------------------------------

Ex-Vivo License Field pursuant to a bona fide research plan specific to such
Target that (A) has been presented to, and approved by, Intellia’s Board of
Directors and (B) under which active and ongoing research or development
activities have commenced and are ongoing, (2) Target for which Intellia has an
active and ongoing research or development program for Intellia CPs (that are
[***]) Directed to such Target in the Non-Exclusive Ex-Vivo License Field, as
demonstrated by written and approved budgets and development plans as well as
bona fide employee allocations, (3) Target for which Intellia has granted
exclusive rights (or an exclusive option to obtain exclusive rights) to a Third
Party to develop and commercialize [***] Directed to such Target in the
Non-Exclusive Ex-Vivo License Field pursuant to a written and executed agreement
between Intellia and such Third Party, or (4) Target for which Intellia is in
active partnering or licensing discussions with a Third Party to grant exclusive
rights (or an exclusive option to obtain exclusive rights) to such Third Party
to develop and commercialize [***] Directed to such Target in the Non-Exclusive
Ex-Vivo License Field as demonstrated by at least one (1) term sheet exchange
between Intellia and such Third Party (the most recent of which has occurred
within forty-five (45) days before Regeneron’s nomination of the applicable
Target); provided that, if any such Target no longer falls within any of
subclauses (1), (2), (3) or (4), as applicable, then such Target shall no longer
be an “[***].”

(xv)    “Unique Regeneron Ex-Vivo Product” shall mean a Regeneron Ex-Vivo
Product [***].

1.23    Coordination of Intellia Platform In-Licenses. Section 7.3(d) of the
Agreement is hereby deleted in its entirety and replaced with the following:

(d)    Commencing on the Effective Date and continuing until [***], if Intellia
or its Affiliates enters into any Intellia Platform In-License during such
period [***] that may be useful or necessary in connection with the [***], then
Intellia will provide written notice of such license to Regeneron, [***], so
Regeneron may elect whether to include such license under this Agreement [***].
If Regeneron provides notice that it does elect to include such Intellectual
Property within [***]of receipt of such written notice from Intellia [***], then
(A) the respective Intellia Platform In-License will be deemed to be a “New
Intellia Platform License” hereunder, and (B) with respect to any such New
Intellia Platform License, the Patent Rights, Know-How and Materials in-licensed
under such New Intellia Platform License will be deemed “Controlled” by Intellia
under this Agreement and, for clarity, will also be deemed to be Intellia
Ex-Vivo Patent Rights or Intellia Ex-Vivo Know-How, as applicable. Any Intellia
Platform In-License not selected by Regeneron hereunder within such [***] day
period, shall not be deemed a New Intellia Platform License hereunder, [***].

1.24    Payments Under Intellia Platform In-Licenses. Section 7.3(e) of the
Agreement is hereby deleted in its entirety and replaced with the following:

(e)    To the extent that any milestones or royalties under a New Intellia
Platform License are attributable to one or more Regeneron Products [***]
(“Regeneron Specific Third Party Payments”), then [***] of such amounts shall be
borne by Regeneron and Regeneron shall be solely responsible for and bear all of
such Regeneron Specific Third Party Payments [***].

 

13



--------------------------------------------------------------------------------

1.25    [***]. Section 7.3(g) of the Agreement is hereby deleted in its entirety
and replaced with the following:

(g)    [***]

1.26    Coordination of Third Party Intellectual Property Licensing.
Section 7.4(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

(a)    During the Target Selection Period, if either Party (or its Affiliate)
desires to obtain a license to Intellectual Property of a Third Party for use in
the performance of [***], then prior to entering into such license, the Parties
shall discuss in good faith and coordinate the licensing of such Intellectual
Property; provided, however, that nothing in this Section 7.4 shall prevent or
prohibit or require a Party (or any of its Affiliates) from entering into any
such license. [***].

1.27    Additional Upfront Payment. Section 9.1 of the Agreement is hereby
amended by adding the following sentence to the end of Section 9.1:

Following the Amendment Effective Date, Regeneron shall pay Intellia seventy
million dollars ($70,000,000) within [***] days after receipt of an invoice
therefor from Intellia (provided that Intellia shall not deliver such invoice
until the Amendment Effective Date).

1.28     No Development and Commercial Milestones for Regeneron Ex-Vivo
Products. A new Section 9.2(f) is hereby added to the Agreement as follows:

(f)     No Milestones for Regeneron Ex-Vivo Products. Notwithstanding the
foregoing provisions of this Section 9.2, Regeneron shall not owe Intellia any
of the milestone payments set forth in this Section 9.2 with respect to any
Regeneron Ex-Vivo Products.

1.29    Royalties on Regeneron Ex-Vivo Products. A new Section 9.3(g) is hereby
added to the Agreement as follows:

(g)    Royalties on Regeneron Ex-Vivo Products. From and after the [***]

1.30    Third Party Claims Related to Technology Collaboration, Regeneron Target
Evaluation Program, Intellia Target Evaluation Program or Product R&D Program.
Section 10.8 of the Agreement is hereby deleted in its entirety and replaced
with the following:

10.8     Third Party Claims Related to Technology Collaboration, Regeneron
Target Evaluation Program, Intellia Target Evaluation Program or Product R&D
Program. If either Party or its Affiliates shall learn of a Third Party claim,
assertion or certification that the activities under the Technology
Collaboration, Regeneron Target Evaluation Program, Intellia Target Evaluation
Program or Product R&D Program infringe or otherwise violate

 

14



--------------------------------------------------------------------------------

the intellectual property rights of any Third Party, then such Party shall
promptly notify the other Party in writing of this claim, assertion or
certification. As soon as reasonably practical after the receipt of such notice,
the Parties shall [***].

1.31    Joint Representations and Warranties. Section 12.1 of the Agreement is
hereby deleted in its entirety and replaced with the following:

12.1     Joint Representations and Warranties. Each Party hereto represents and
warrants to the other Party, as of the Effective Date and as of the Amendment
Effective Date, as follows: (a) it is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation; (b) it has
full corporate power and authority to execute, deliver, and perform this
Agreement, and has taken all corporate action necessary to enter into, deliver,
and perform this Agreement; (c) the execution and performance by it of its
obligations hereunder will not constitute a breach of, or conflict with, its
organizational documents nor any other material agreement or arrangement,
whether written or oral, by which it is bound or requirement of Applicable Laws;
(d) this Agreement is its legal, valid and binding obligation, enforceable in
accordance with the terms and conditions hereof (subject to Applicable Laws of
bankruptcy and moratorium); (e) such Party is not prohibited by the terms of any
agreement to which it is a party from performing the Technology Collaboration,
Regeneron Target Evaluation Program, Intellia Target Evaluation Program or the
Product R&D Program or granting the rights or licenses hereunder; (f) no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
in connection with this Agreement or the transactions contemplated hereby based
on arrangements made by it or on its behalf; (g) it has obtained all necessary
consents, approvals and authorizations of all Governmental Authorities and other
Persons required to be obtained by it as of the Effective Date, as applicable,
in connection with the execution, delivery and performance of this Agreement;
and (h) except as set forth in Article 3 of the Amendment, it has obtained all
necessary consents, approvals and authorizations of all Governmental Authorities
and other Persons required to be obtained by it as of the Amendment Effective
Date, as applicable in connection with the execution, delivery and performance
of the amendments to this Agreement as set forth in the Amendment.

1.32    Covenants. Section 12.3(b) of the Agreement is hereby deleted in its
entirety and replaced with the following:

(b)    Intellia (on behalf of itself and its Affiliates) hereby further
covenants to Regeneron that it (and they) shall not assign, transfer, convey or
otherwise grant to any Person or otherwise encumber (including through lien,
charge, security interest, mortgage, encumbrance or otherwise) any rights to any
Intellia Know-How, Intellia Ex-Vivo Know-How, Intellia Patent Rights or Intellia
Ex-Vivo Patent Rights, in any manner that would conflict with, or would
adversely interfere with, the grant of the rights or licenses to Regeneron
hereunder.

1.33    [***]. A new Section 12.4(c) is hereby added to the Agreement as
follows:

(c)    [***]

 

15



--------------------------------------------------------------------------------

1.34    Disclaimer of Warranties. Section 12.6 of the Agreement is hereby
deleted in its entirety and replaced with the following:

12.6     Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY AND
EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR
POTENTIAL SUCCESS OF THE TECHNOLOGY COLLABORATION OR THE DEVELOPMENT,
COMMERCIALIZATION, MARKETING OR SALE OF ANY REGENERON PRODUCT OR REGENERON
EX-VIVO PRODUCT. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

1.35    Confidential Information. Section 13.1(c) of the Agreement is hereby
deleted in its entirety and replaced with the following:

(c)     Each Party covenants that neither it nor any of its respective
Affiliates shall disclose any Confidential Information of the other Party to any
Third Party except (i) to its directors, officers, employees, agents,
consultants and subcontractors to the extent necessary to perform such Party’s
obligations, or exercise such Party’s rights, hereunder, provided such
directors, officers, employees, agents, consultants, subcontractors or other
Persons are subject to confidentiality obligations applicable to such
Confidential Information no less strict than those set forth herein, (ii) as
approved by the Disclosing Party hereunder in writing, (iii) as set forth
elsewhere in this Agreement, including to subcontractors and sublicensees in
accordance with Section 7.2 or 6.7(c), (iv) to file or prosecute Patent Rights
in accordance with this Agreement, (v) to prosecute or defend litigation as
permitted by this Agreement, (vi) to any Governmental Authority or other
Regulatory Authority in order to gain or maintain approval to conduct clinical
trials or to market Regeneron Products or Regeneron Ex-Vivo Products, as
applicable, but such disclosure may be only to the extent reasonably necessary
to obtain such approvals (subject to the applicable provisions of Articles 3, 4,
5 and 6, as and to the extent applicable), or (vii) as required by Applicable
Law, valid order of a court of competent jurisdictions, or other judicial or
administrative proceedings of any Governmental Authority requires to be
disclosed, provided that in the case of (v), (vi) or (vii) the Receiving Party
gives the Disclosing Party reasonable advance notice (if practical) of such
required disclosure in sufficient time to enable the Disclosing Party to seek
confidential treatment for such information, and provided further that the
Receiving Party provides all reasonable cooperation to assist the Disclosing
Party to protect such information and limits the disclosure to that information
which is required by Applicable Law to be disclosed, and also provided that,
such information shall still be treated as Confidential Information for all
purposes other than satisfaction of such disclosure requirement.

 

16



--------------------------------------------------------------------------------

1.36    Publications of Regeneron Ex-Vivo Products. A new Section 13.4(d) is
hereby added to the Agreement as follows:

(d)    Regeneron Ex-Vivo Products. Regeneron shall have the sole right to issue
and control all publications in scientific journals and make scientific
presentations regarding Regeneron Ex-Vivo Products.

1.37    Disclosures Concerning Agreement; Agreement Terms. Section 13.5(b) of
the Agreement is hereby deleted in its entirety and replaced with the following:

(b)     Agreement Terms. Except as required by a Governmental Authority or
Applicable Law (including the rules and regulations of any stock exchange or
trading market on which a Party’s (or its parent entity’s) securities are or
will be traded), or in connection with the enforcement of this Agreement,
neither Party (or their respective Affiliates) shall disclose to any Third
Party, under any circumstances, any terms of this Agreement [***] that have not
been previously disclosed publicly in accordance with this Article 13 without
the prior written consent of the other Party, which consent shall not be
unreasonably conditioned, withheld or delayed; except for disclosures thereof
pursuant to Section 7.3(f) or (i) to potential or actual investors, advisors,
lenders, investment bankers, financing partners, acquirers, subcontractors,
licensees or sublicensees that are bound by obligations of confidentiality and
nonuse substantially equivalent in scope to those included herein with a term of
at least [***] years (but of shorter duration if customary in connection with
any disclosure to a potential or actual investor, advisor, lender, investment
banker or financing partner) or (ii) to Persons that are identified in
Section 13.1(c)(i) who are subject to the confidentiality obligations specified
therein; provided that, in the event of any such disclosure to a Third Party who
is a potential or actual investor, advisor, lender, financing partner, acquirer,
licensee or sublicensee (A) this Agreement shall only be initially disclosed in
the Redacted Agreement form to such Third Party and its advisors and (B) after
negotiations with any such Third Party have progressed so that the Disclosing
Party reasonably and in good faith believes it will execute a definitive
agreement with such Third Party within [***] Business Days, this Agreement may
be disclosed in an unredacted form to such Third Party and its advisors as and
to the extent relevant to such Third Party [***].

1.38    Survival of Obligations. A new sentence is hereby added as the
penultimate sentence of Section 16.10 of the Agreement as follows:

In addition, subject to the provisions of Section 6.7(g), the provisions of
Section 6.7 and Section 9.3(g), as well as the provisions of Sections 7.3(h),
12.4(a)(iii) and 12.4(a)(iv) as applied to the licenses granted to Regeneron
under Section 6.7(a)(i), shall survive the expiration or termination of this
Agreement (provided that, with respect to Section 9.3(g), such section shall
survive only during the Royalty Term for the applicable Regeneron Ex-Vivo
Product).

1.39    No Termination with respect to Regeneron Ex-Vivo Products. A new
Section 16.12 is hereby added to the Agreement as follows:

16.12    No Termination With Respect to Regeneron Ex-Vivo Products.
Notwithstanding anything to the contrary contained herein, (a) except as set
forth in Section 6.7(g), the license grants in Section 6.7(a) may not be
terminated and (b) any breach of this

 

17



--------------------------------------------------------------------------------

Agreement by Regeneron with respect to the Regeneron Ex-Vivo Products (or its
rights and obligations with respect thereto) shall not give rise to any rights
of Intellia to terminate this Agreement (in whole or in part), and (c) the
effects of termination set forth in Section 16.7 shall not apply with respect to
the Regeneron Ex-Vivo Products, including that the Regeneron Ex-Vivo Targets
shall not be “Terminated Regeneron Targets” and the Regeneron Ex-Vivo Products
shall not be “Reversion Products.”

1.40    Schedule 1.50 – Intellia Existing Third Party Agreements. Schedule 1.50
of the Agreement is hereby deleted in its entirety and replaced with a new
Schedule 1.50 as set forth on Exhibit 1 attached hereto.

1.41    Schedule 1.58 – Intellia Reserved Liver Targets. Schedule 1.58 of the
Agreement is hereby deleted in its entirety and replaced with a new Schedule
1.58 as set forth on Exhibit 2 attached hereto.

1.42    Schedule 6.7(b)(ii) – [***]. A new Schedule 6.7(b)(ii) is hereby added
to the Agreement as set forth on Exhibit 3 attached hereto.

1.43    Schedule 6.7(b)(iii) – [***]. A new Schedule 6.7(b)(iii) is hereby added
to the Agreement as set forth on Exhibit 4 attached hereto.

1.44    Schedule 6.7(e) – [***]. A new Schedule 6.7(e) is hereby added to the
Agreement as set forth on Exhibit 5 attached hereto.

1.45    Schedule 6.7(h) – Additional Intellia Ex-Vivo Patent Rights. A new
Schedule 6.7(h) is hereby added to the Agreement as set forth on Exhibit 6
attached hereto.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1    Joint Representations and Warranties. Each Party hereto represents and
warrants to the other Party, as of the Amendment Date, as follows: (a) it is
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation; (b) it has full corporate power and authority to
execute, deliver, and perform this Amendment, and has taken all corporate action
necessary to enter into, deliver, and perform this Amendment (including the
amendments to the Agreement as set forth herein); (c) the execution and
performance by it of its obligations hereunder (including the amendments to the
Agreement as set forth herein) will not constitute a breach of, or conflict
with, its organizational documents nor any other material Amendment or
arrangement, whether written or oral, by which it is bound or requirement of
Applicable Laws; (d) this Amendment (including the amendments to the Agreement
as set forth herein) is its legal, valid and binding obligation, enforceable in
accordance with the terms and conditions hereof (subject to Applicable Laws of
bankruptcy and moratorium); (e) such Party is not prohibited by the terms of any
agreement to which it is a party from granting the rights or licenses hereunder
(including as set forth in the amendments to the Agreement as set forth herein);
(f) no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee in connection with this Amendment or the transactions
contemplated hereby based on arrangements made by it or on its behalf; and
(g) it has obtained all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons required to be obtained by it as of
the Amendment Date, as applicable, in connection with the execution, delivery
and performance of this Amendment (including the amendments to the Agreement as
set forth herein).

 

18



--------------------------------------------------------------------------------

ARTICLE 3

EFFECTIVE DATE OF AMENDMENTS TO AGREEMENT

3.1    The amendments to the Agreement as set forth in ARTICLE 1 shall be
effective as of the Amendment Date. (the “Amendment Effective Date”).

ARTICLE 4

MISCELLANEOUS

4.1    The Parties may mutually agree to issue a press release announcing the
execution of this Agreement, and, if the Parties so mutually agree, such press
release shall be in a form to be mutually agreed to by the Parties. Excluding
the first sentence, the provisions of Section 13.5(a) of the Agreement is hereby
incorporated by reference into this Amendment, mutatis mutandis.

4.2    The provisions of Section 13.5(d) of the Agreement are hereby
incorporated into by reference into this Amendment, mutatis mutandis; provided
that the Parties will use good faith efforts to agree to a redacted copy of this
Agreement for filing with the SEC by May 31, 2020.

4.3    Capitalized terms used and not defined herein shall have the meaning
ascribed to such terms in the Agreement. All references herein to paragraph or
section location shall relate to the corresponding paragraph or section in the
Agreement.

4.4    Except as specifically set forth in this Amendment, the Agreement will
continue in full force and effect without change. If there is any conflict
between the terms of this Amendment and the Agreement, this Amendment will
govern.

4.5    This Amendment may be executed in counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument. In addition, this Amendment may be executed by facsimile or “PDF”
and such facsimile or “PDF” signature shall be deemed to be an original.

4.6    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof that would require the application of the law of any other jurisdiction.

4.7    The provisions of Article 17 of the Agreement are hereby incorporated by
reference into this Amendment, mutatis mutandis.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Date.

 

REGENERON PHARMACEUTICALS, INC.   INTELLIA THERAPEUTICS, INC. By:  

/s/ Nouhad Husseini

             By:  

/s/ John M. Leonard

Name:   Nouhad Husseini     Name:   John M. Leonard Title:   Senior Vice
President, Business Development     Title:   President and Chief Executive
Officer

 

[Signature Page to Amendment 1 to License and Collaboration Agreement]



--------------------------------------------------------------------------------

Exhibit 1

Schedule 1.50

Intellia Existing Third Party Agreements

[***]



--------------------------------------------------------------------------------

Exhibit 2

Schedule 1.58

Intellia Reserved Liver Targets

Intellia Reserved Liver Targets

 

Entrez ID

   Target Symbol
(HUGO)     Indication   Alias

NA

     NA     HBV   The HBV Genome

ID: 5265

     SERPINA1     Alpha 1 antitrypsin
deficiency   A1A, A1AT, AAT, PI, PI1, PRO2275,
alpha1AT

[***]

     [***]     [***]   [***]

[***]

     [***]     [***]   [***]

[***]

     [***]     [***]   [***]

[***]

     [***]     [***]   [***]

[***]



--------------------------------------------------------------------------------

Exhibit 3

Schedule 6.7(b)(ii)

[***]



--------------------------------------------------------------------------------

Exhibit 4

Schedule 6.7(b)(iii)

[***]



--------------------------------------------------------------------------------

Exhibit 5

Schedule 6.7(e)

[***]



--------------------------------------------------------------------------------

Exhibit 6

Schedule 6.7(h)

Additional Intellia Ex-Vivo Patent Rights

[***]